 USDC IN/ND case 3:19-cv-01080-JD-MGG document 7 filed 06/26/20 page 1 of 6


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 DANIEL C.W. HARRISON,

                      Plaintiff,

        v.                                        CAUSE NO. 3:19-CV-1080-JD-MGG

 SOUTH BEND POLICE DEPARTMENT,
 et al.,

                      Defendants.

                                   OPINION AND ORDER

       Daniel C.W. Harrison, a prisoner proceeding without a lawyer, filed a complaint

under 42 U.S.C. § 1983. (ECF 1.) Under 28 U.S.C. § 1915A, the court must screen the

complaint to determine whether it states a claim for relief. The court must remain

mindful that “[a] document filed pro se is to be liberally construed.” Erickson v. Pardus,

551 U.S. 89, 94 (2007) (quotation marks and citation omitted).

       Harrison alleges that on February 26, 2018, a cash advance store in South Bend,

Indiana, was robbed. Detective Gary Hasbrook of the South Bend Police Department

was assigned to investigate the case. It can be discerned that Harrison was brought to

the police station two days after the robbery, interviewed for 3-4 hours, and ultimately

released. The investigation continued, and Harrison alleges that an eyewitness,

Elizabeth Samuels, identified the perpetrator from a photo lineup. She told police that

she was 80 percent certain he was the perpetrator, because she recognized him as a

repeat customer at a liquor store where she worked. The individual she identified was

not Harrison.
 USDC IN/ND case 3:19-cv-01080-JD-MGG document 7 filed 06/26/20 page 2 of 6



       Nevertheless, Detective Hasbrook ultimately sought a warrant for Harrison’s

arrest. Harrison claims that Detective Hasbrook intentionally omitted certain key facts

from his affidavit submitted in support of the warrant application: that Harrison had

been previously detained, interrogated about the offense, and released; that when he

was detained by police, money in his possession did not match the serial numbers of

money taken during the robbery; and that the eyewitness had identified a different

person as the perpetrator. Harrison claims that Detective Hasbrook purposely omitted

this information from the affidavit in an attempt to manufacture probable cause for his

arrest. Harrison claims that he spent eight months in custody, until May 23, 2019, when

the charges were dropped and the case dismissed. Based on these events, he sues the

South Bend Police Department, the Chief of South Bend Police, Detective Hasbrook, the

St. Joseph County Jail, the jail warden, and the jail assistant warden, seeking monetary

damages.

       The Fourth Amendment protects individuals from an arrest without probable

cause. U.S. CONST. AMEND. IV; Dollard v. Whisenand, 946 F.3d 342, 353–54 (7th Cir. 2019).

“Probable cause exists to arrest a suspect if at the time of arrest the facts and

circumstances within the arresting officer’s knowledge and of which he has reasonably

trustworthy information would warrant a prudent person in believing that the suspect

had committed or was committing an offense.” Dollard, 946 F.3d at 354 (citation

omitted). When a police officer, acting in good faith, obtains an arrest warrant and acts

within its scope, he is shielded from liability for false arrest. Knox v. Smith, 342 F.3d 651,

657–58 (7th Cir. 2003); Olson v. Tyler, 771 F.2d 277, 281 (7th Cir. 1985). However,
                                              2
 USDC IN/ND case 3:19-cv-01080-JD-MGG document 7 filed 06/26/20 page 3 of 6



pursuant to Franks v. Delaware, 438 U.S. 154 (1977), the issuance of a warrant “does not

erect an impenetrable barrier” to attacking the validity of a warrant affidavit. Olson, 771

F.2d at 277. “[A] facially valid warrant will immunize only the officer who acted in an

objectively reasonable manner[.]” Id. at 281. Thus, if an officer submits an affidavit “that

contained statements he knew to be false or would have known were false had he not

recklessly disregarded the truth and no accurate information sufficient to constitute

probable cause attended the false statements, not only is his conduct the active cause of

the illegal arrest, but he cannot be said to have acted in an objectively reasonable

manner.” Id.; see also Beauchamp v. City of Noblesville, Ind., 320 F.3d 733, 742 (7th Cir.

2003). This principle applies “with equal force where police officers secure a warrant

through the intentional or reckless omission of material facts.” Olson, 771 F.2d at 281

n.5.

       Giving Harrison the inferences to which he is entitled at the stage, he has

plausibly alleged that Detective Hasbrook intentionally omitted material information

from the warrant application to manufacture probable cause, and that he was arrested

as a result. He has pled enough to proceed on a Fourth Amendment claim against

Detective Hasbrook.

       Harrison also appears to be trying to allege a malicious prosecution claim against

Detective Hasbrook. “Malicious prosecution” is something of a misnomer. As the U.S.

Court of Appeals for the Seventh Circuit has explained:

       “[M]alicious prosecution” is the wrong characterization. There is only a
       Fourth Amendment claim—the absence of probable cause that would
       justify the detention. The problem is the wrongful custody. There is no
                                               3
 USDC IN/ND case 3:19-cv-01080-JD-MGG document 7 filed 06/26/20 page 4 of 6



        such thing as a constitutional right not to be prosecuted without probable
        cause. But there is a constitutional right not to be held in custody without
        probable cause. . . . The wrong of detention without probable cause
        continues for the duration of the detention.

Manuel v. City of Joliet, Illinois, 903 F.3d 667, 670 (7th Cir. 2018) (internal citations

omitted); see also Manuel v. City of Joliet, Ill., 137 S. Ct. 911, 919 (2017) (“Manuel stated a

Fourth Amendment claim when he sought relief not merely for his (pre-legal-process)

arrest, but also for his (post-legal-process) pretrial detention.”). Here, Harrison alleges

that he was wrongfully detained for eight months based on Detective Hasbrook’s

affidavit, in which he intentionally omitted material facts negating probable cause. The

damages he seeks in connection with his detention would be encompassed within his

Fourth Amendment claim. 1 Manuel, 903 F.3d at 670.

        Harrison also names the South Bend Police Department as a defendant, but the

department is not a suable entity under state law and thus cannot be sued for

constitutional violations. See Fain v. Wayne Cty. Auditor’s Office, 388 F.3d 257, 261 (7th

Cir. 2004); Martin v. Fort Wayne Police Dep’t, No. 1:09–CV–48–TLS, 2010 WL 4876728, at

*3 (N.D. Ind. Nov. 23, 2010). He also names the Chief of Police, but there is nothing to

indicate this individual was personally involved in these events. To the extent Harrison

is seeking to hold the Chief liable as Detective Hasbrook’s employer, there is no general

respondeat superior liability under section 1983. J.K.J. v. Polk Cty., 960 F.3d 367, 377 (7th

Cir. 2020). These defendants will be dismissed.



        1The court notes that Harrison could not proceed with such a claim if he had been convicted of
the charge, see Heck v. Humphrey, 512 U.S. 477 (1994), but here he alleges that the charge was ultimately
dismissed.
                                                     4
 USDC IN/ND case 3:19-cv-01080-JD-MGG document 7 filed 06/26/20 page 5 of 6



       Harrison additionally names the St. Joseph County Jail as a defendant, but this is

a building, not a person or even a policy-making body that could be sued for

constitutional violations. See Fain, 388 F.3d at 261; Smith v. Knox County Jail, 666 F.3d

1037, 1040 (7th Cir. 2012). He sues the warden and assistant warden at the jail, but there

is nothing to indicate that they were personally involved in his arrest or the subsequent

prosecution. They cannot be held liable solely because they oversee operations at the

facility where Harrison was held during his pretrial detention. J.K.J., 960 F.3d at 377.

Therefore, these defendants will be dismissed.

       For these reasons, the court:

       (1) GRANTS the plaintiff leave to proceed against Detective Gary Hasbrook in

his personal capacity on a claim for monetary damages for false arrest and detention in

violation of the Fourth Amendment;

       (2) DISMISSES all other claims;

       (3) DISMISSES the South Bend Police Department, Chief of the South Bend Police

Department, the St. Joseph County Jail, Warden Julie Lawson, and the Assistant

Warden as defendants;

       (4) DIRECTS, the clerk to request Waiver of Service from (and if necessary the

United States Marshals Service to serve process on) Gary Hasbrook, and to send him a

copy of this order and the complaint pursuant to 28 U.S.C. § 1915(d);

      (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Gary Hasbrook to respond, as

provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to



                                              5
 USDC IN/ND case 3:19-cv-01080-JD-MGG document 7 filed 06/26/20 page 6 of 6



the claims for which the plaintiff has been granted leave to proceed in this screening

order.

         SO ORDERED on June 26, 2020

                                                    /s/JON E. DEGUILIO
                                                CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT




                                            6
